GARBARINO, Judge,
dissenting:
I respectfully dissent. The facts are undisputed. Claimant personally repaired his spare tire at home on the night before his accident. He did not, however, put air into the tire, although he could have done so in the town where he lived. Claimant drove approximately sixteen miles to work arriving at 4:00 a.m. After working for a brief time, he decided to use his employer’s air pump to inflate his spare tire. The tire inexplicably blew up and Claimant was injured.
An injury must both arise out of and be sustained in the course of employment to be compensable. Dependable Messenger, Inc. v. Industrial Comm’n, 175 Ariz. 516, 518, 858 P.2d 661, 663 (App.1993). An injury is not compensable merely because it occurred during work hours and on an employer’s premises. Royall v. Industrial Comm’n, 106 Ariz. 346, 349, 476 P.2d 156, 159 (1970). An activity which is in the course of employment normally has connotations of benefits to an employer. Anderson Clayton & Co. v. Industrial Comm’n, 125 Ariz. 39, 41, 607 P.2d 22, 24 (App.1979).
In a comprehensive written decision, the ALJ concluded that Claimant’s accident did not arise out of or occur in the course of his employment. I agree. Claimant’s injuries did not arise “in the course of’ his employment. He was attending to a personal problem. Reading the testimony in a light most favorable to Claimant, it reveals, at best, that Northside gave only “tacit approval” to Claimant’s activity or “condoned” it. In addition to indicia of approval, the acts of the *134employee must have “connotations” of a benefit to the employer. Id. The majority cites Finnegan v. Industrial Comm’n, 157 Ariz. 108, 755 P.2d 413 (1988) to support the contention that Northside received an indirect benefit from Claimant’s use of the air pump. Finnegan held that the employer received an indirect benefit where “the activity had the express approval of the employer, the employer’s equipment was being used with his permission, and it was the employer’s policy to allow his employees to work on their own cars after hours.” Id. at 111, 755 P.2d at 416. However, the facts here are easily distinguishable from the facts of Finnegan where the court determined that such use of employer’s equipment was a fringe benefit employees received by working at the shop and that good employee morale was an indirect benefit to the employer. Id. There is no evidence to support a finding that using an air pump was “a fringe benefit employees received” for working at Northside. Here the ALJ expressly found that Claimant “conferred no benefit upon his employer by inflating his spare tire on company time and using company equipment.”
The majority believes that Finnegan controls the outcome in this case because North-side condoned Claimant’s activity. The majority reaches this result because the Finnegan court, citing Scott v. Rhyan, 78 Ariz. 80, 275 P.2d 891 (1954), stated in dicta that “where the employees’ acts are performed with the implied consent of the employer, injuries sustained therefrom are in the course of employment.” 157 Ariz. at 111, 755 P.2d at 416. Rhyan involved circumstances vastly different from this case. In Rhyan, our supreme court also considered whether the employee’s conduct arose in the course of his employment. 78 Ariz. at 84, 275 P.2d at 893-94. The employee’s normal employment tasks included administering oxygen in an ambulance. Id, at 83,275 P.2d at 893. However, in response to an emergency, the employee, after conversing with his employer, boarded an airplane to administer oxygen. Id. at 84, 275 P.2d at 893. Shortly after take-off the plane crashed and killed all aboard. Id, Our supreme court upheld the Industrial Commission’s award because the employer recognized the emergency and acquiesced in the employee’s acts. Id. at 85, 275 P.2d at 894. In the present case, Claimant does not contend that he was responding to an emergency. Nor is there any indication that Northside understood that Claimant was subjecting himself to a risk when he used the air pump. Thus, I disagree with the majority’s conclusion that Northside tacitly approved of Claimant’s activity. Therefore, in my view, there is insufficient indicia of employment-related activity to hold that Claimant’s acts arose in the course of his employment.
I also disagree with the majority’s conclusion that Claimant’s injuries “arose out of’ his employment. Fixing and inflating tires was not a part of Claimant’s job description as a grain worker, and Claimant did not use his truck to perform services for Northside. As the majority concedes, Claimant’s activity was personally motivated. The majority states that the explosion was caused in part by the pressure from the employer’s air hose. While it is true that air pressure is necessary to inflate a tire, had Claimant properly repaired the tire or had the tire not been defective, the addition of air pressure would not have blown it up. In any event, there is no proof that the tire would not have blown up regardless of where Claimant inflated it, be it Northside’s premises or a local gas station. On these facts, the cause of injury relates to risks personal to Claimant. Royall, 106 Ariz. at 350, 476 P.2d at 160.
This is an unwarranted extension of the law which will have the effect of discouraging employers from granting their employees a common consideration one might expect in a civilized society. The ALJ correctly observed that although the workers’ compensation laws are broad in scope and are to be liberally construed, they do not provide general health and accident coverage for employees. I believe the ALJ’s findings are clearly supported by the evidence and should not be set aside.
I would affirm the award.